BY THE COURT
The sole question we are called upon to determine is whether the language found in §4785-70 GC requires George Downer in this instance to file a petition containing at least one hundred names or whether the language found in the section requires him to present a petition containing only five names. The section referred to is as follows:
“Each person desiring to become a party candidate by the method of declaration shall, not later than.6:30 P. M. of the sixtieth day before the date of the primary at which such nominations are to be made, file a declaration of candidacy, * * * and at least one hundred electors of his party, or five per cent of the electors who voted for the party candidates for governor at the next preceeding regular state election, in the case of an office in a county or district larger than a county and less than the state; and at least five electors of his party in all subdivisions less than a county; and shall pay the fee required by law.”
This section provides for at least one hundred electors in case of an office in a county or district larger than a county, and provides for at least five electors in all subdivisions less than a county. Since the 21st congressional district is wholly within the territorial boundaries of Cuyahoga County it must, therefore, be regarded geographically as a subdivision less than a county and we hold, therefore, that since the petition of George Downer contained at least five names that he thereby complied with the X’equirements of the law.
The alternative writ heretofore issued is made final axid permanent commanding the Board of Elections to accept the petition of George Downer and to mark it "filed” as required by law.
LEVINE, PJ, and WEYGANDT, J, concur.